
	
		I
		112th CONGRESS
		1st Session
		H. R. 1497
		IN THE HOUSE OF REPRESENTATIVES
		
			April 12, 2011
			Mr. Rogers of
			 Michigan (for himself and Mr.
			 LoBiondo) introduced the following bill; which was referred to the
			 Committee on Veterans’
			 Affairs, and in addition to the Committee on
			 Armed Services, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To direct the Secretary of Defense to take whatever steps
		  may be necessary to exhume and transfer the remains of certain deceased members
		  of the Armed Forces buried in Tripoli, Libya, and for other
		  purposes.
	
	
		1.Exhumation and transfer of
			 remains of deceased members of the Armed Forces buried in Tripoli,
			 Libya
			(a)In
			 generalNotwithstanding any
			 other provision of law, the Secretary of Defense shall take whatever steps may
			 be necessary to—
				(1)exhume the remains
			 of any deceased members of the Armed Forces of the United States buried at a
			 burial site described in subsection (b);
				(2)transfer such
			 remains to an appropriate forensics laboratory to be identified;
				(3)in the case of any remains that are
			 identified, transport the remains to a veterans cemetery located in proximity,
			 as determined by the Secretary, to the closest living family member of the
			 deceased individual or at another cemetery as determined by the
			 Secretary;
				(4)for any member of
			 the Armed Forces whose remains are identified, provide a military funeral and
			 burial; and
				(5)in the case of any
			 remains that are unable to be identified, transport the remains to Arlington
			 National Cemetery for interment at the Tomb of the Unknowns.
				(b)Burial sites
			 describedThe burial sites described in this subsection are the
			 following:
				(1)The mass burial
			 site containing the remains of five United States sailors located in Protestant
			 Cemetery in Tripoli, Libya.
				(2)The mass burial
			 site containing the remains of eight United States sailors located near the
			 walls of the Tripoli Castle in Tripoli, Libya.
				
